513 F.2d 631
89 L.R.R.M. (BNA) 2143, 77 Lab.Cas.  P 11,008
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.International Association of Tool Craftsmen et al.,Plaintiffs-Appellantsv.Edward B. Miller, Chairman et al., Defendants-Appellees.
No. 74-2309.
United States Court of Appeals, Sixth Circuit.
April 23, 1975.

Before CELEBREZZE, MILLER and ENGEL, Circuit Judges.

Order

1
This action was instituted in the district court by the plaintiff union against the National Labor Relations Board seeking a declaratory judgment that the Board's order in this case is null and void in violation of Section 9(b)(2) of the National Labor Relations Act, and also seeking a mandatory injunction compelling the Board to conduct an election.  On motion of the Board, the district court dismissed the complaint for lack of subject matter jurisdiction under Rule 12(b)(1) of the Federal Rules of Civil Procedure.


2
It appears that plaintiffs had filed a representation petition with the Board seeking an election among the 93 machinists and instrument makers employed in the gaseous diffusion plant of the Union Carbide Corporation at Oak Ridge, Tennessee.  The purpose of the petition was to have these employees provided with separate representation as a craft unit.


3
The district court recognized the general rule that a federal district court lacks jurisdiction to hear a challenge to Board actions in representation proceedings.  Further, the district court recognized the three general exceptions to this rule:  (1) where the plaintiff makes a non-frivolous assertion that the Board has deprived him of constitutional rights;  (2) where the Board has acted in direct contravention of a specific statutory standard;  and (3) where swift judicial resolution is necessary to avoid international complications.


4
The court concluded that on the facts of the present case none of the exceptions applied and that the general rule which denies jurisdiction to the federal courts in such cases must be applied.


5
From our consideration of the entire record, we are in agreement with the district court that it lacks jurisdiction of the subject matter of the action, and that it was therefore required to dismiss the complaint.


6
It is therefore ordered and adjudged that the judgment of the district court be and the same is hereby affirmed.